 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetroleum Transportation Co. and General Teamstersand Food Processing, Local 87, International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Cases 31-CA-7022 and31-CA-7185May 22, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn December 29, 1977, Administrative Law JudgeHarold A. Kennedy issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed cross-exceptions and a brief in support.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Petroleum Transporta-tion Co., Bakersfield, California, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.I In discrediting dispatcher Colby, the Administrative Law Judge mistak-enly attributes a statement to Colby that on the day he gave the final in-structions to Byrum he had been drinking too much beer, characterizing thisas an admission. In fact it was Byrum who testified that Colby had made thestatement to him. We find this mistake insufficient to reverse the Adminis-trative Law Judge's overall credibility finding which is otherwise fully sup-ported by the record.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against employees to discourage their sup-port of General Teamsters and Food Processing,Local 87, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organization.WE WILL NOT interrogate employees concern-ing their union sympathies or activities.WE WILL NOT inform employees that we knowof union activities or who union activists are.WE WILL NOT inform employees that an em-ployee has been reinstated to work against theUnion.WE WILL NOT request employees to workagainst the above-named Union or any other la-bor organization.WE WILL NOT threaten to close down ratherthan sign a union contract.WE WILL NOT threaten employees with the lossof their jobs because of union activities.WE WILL NOT threaten to boycott a former em-ployee union supporter.WE WILL NOT issue and apply new workrules without prior consultation with the abovenamed Union.WE WILL NOT refuse to bargain collectivelywith the above-named Union as the collective-bargaining representative of our employees inthe appropriate unit.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section 7of the Act.WE WILL offer Paul Byrum and Reginald S.Clampett immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent jobs, without preju-dice to their seniority and other rights and privi-leges, and make them whole for any loss of earn-ings they may have suffered as a result of ourdiscrimination against them, plus interest.WE WILL. upon request, bargain collectivelywith the above-named Union, as the representa-tive of our employees in the appropriate unitwith respect to rates of pay, wages, hours, andother conditions of employment, and embody ina signed agreement any understanding reached.PETROLEUM TRANSPORTATION Co.236 NLRB No. 28254 PETROLEUM TRANSPORTATION CO.DECISIONHAROLD A. KENNEDY. Administrative Law Judge: Thisproceeding under the National Labor Relations Act, asamended (29 U.S.C. § 151, et seq.), was heard before me onSeptember 13, 14, 15, and 16, 1977,' in Bakersfield, Califor-nia. The proceeding is based on charges filed on May 2 in31-CA-7022 (amended June 22 and 27) and on June 27 in31-CA-7185 by the General Teamsters and Food Pro-cessing, Local 87, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America(Union), collective-bargaining representative of the truck-drivers and mechanics employed by Respondent Petro-leum Transportation Co. (referred to herein as PTC and asthe Company). The amended consolidated complaint, is-sued on August 22 by the Regional Director on behalf ofthe General Counsel of the National Labor RelationsBoard, alleges violation of Section 8(a)(1), (3), and (5) ofthe Act. Respondent is alleged (pars. 12, 13, 14, and 15) tohave violated Section 8(a)(3) by discharging, and refusingto reinstate, the following employees because of union orother protected concerted activity: Paul E. Byrum, on orabout January 30; Paul E. Byrum, on or about April 21; 2Reginald S. Clampett, on or about April 6; and Melvin W.Cunha, on or about June 14.Respondent is alleged to have refused to bargain collec-tively in good faith with the Union since on or about April6. Specifically, the amended consolidated complaint allegesthat Respondent violated Section 8(a)(5) of the Act by (a)issuing written work rules to unit employees on or aboutApril 21 without notice to or consultation with the Unionand (b) thereafter applying them to unit employees.Respondent is alleged to have violated Section 8(a)(1)through statements made to unit employees by John A.Lyddon, James M. Van Horn, Glenn W. Colby, Al Gal-braith, Thurman Mullins, and Charles D. Smithson, allcompany officers or officials acting on its behalf as agentsand "supervisors." 3Respondent eliminated a number of issues in its answerand by stipulation, including the following:1. Respondent is a California corporation with its officeand principal place of business located in Bakersfield, Cali-fornia, where it is engaged in the wholesale buying, selling,and transportation of petroleum products.2. Respondent is an employer engaged in commerce anda business affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act. It sells goods or services valuedover $50,000 to California customers which meet theBoard's jurisdictional standards. Its annual gross exceeds$500,000.t All dates refer to 1977 unless otherwise indicated. Counsel for the Gien-eral Counsel has requested that the transcript be corrected so as to changethe word "early" as it appears at pages 615 (line 12). 616 (line 23) and 617(lines 7 and 13) to "earlier." No objection has been made to these proposedchanges. and the transcript will be so corrected.2Par. 12(b) of the complaint alleges that Byrum was reinstated to hisformer position on or about February 123 Par. II alleges 29 separate instances of 8(aXI) violations through state-ments of agents and supervisors.The 8(aX3) and (5) allegations set forth in par. 10 through 15 were alsoalleged to be derivative 8(a)(1) violations3. Each of the following was an agent and a "supervis-or" as the latter term is defined in Section 2(1 ) of the Act:James M. Van Horn, co-owner and president; John A.Lyddon, co-owner and secretary: Thurman Mullins, dis-patcher; Al Galbraith, dispatcher; 4 Glenn Colby, Dis-patcher; 5 Charles D. Smithson, Dispatcher.4. The appropriate unit for the purpose of collective bar-gaining is as follows:Included: All truckdrivers and mechanics employedby the Employer at its facility located at 3910 GilmoreStreet, Bakersfield, California.Excluded: Dispatchers, office clerical employees,guards and supervisors as defined in the Act.5. The Union, identified above, is a labor organizationwithin the meaning of Section 2(5) of the Act. Followingan election held on March 22 the Union was certified asthe exclusive bargaining representative of the above uniton or about March 30.6Respondent denies that it discharged Clampett. Respon-dent admits that it discharged Byrum as alleged-initiallyon or about January 30, and again on April 21, followingreinstatement on or about February 12-and Cunha as al-leged. It denies that the discharges were unlawful and thatit has violated the Act in any other manner.BackgroundPresident Van Horn and Secretary Lyddon oversee thetransporting of petroleum products from Respondent's of-fice and place of business in Bakersfield. They rely on dis-patchers to assign drivers to drive its trucks loaded withgasoline, diesel, or other petroleum products to variouspoints in California. Insofar as possible the dispatchers ar-range for each driver to drive a loaded truck back to Bak-ersfield (referred to as a "back haul") as well as out ofBakersfield on each trip.Union activity first occurred in October or November1976. Driver Paul Byrum 7 testified that he first discussedthe subject of a union with fellow drivers "Jed" (Reginald)Clampett and Tom Poarch at a stop either in Wilmington'Galbraith left Respondent's employ on or about February 12It was stipulated initially that Glenn Colby was a "permanent dispatcherand super'isor within the meaning of Section 2( 1 ) of the Act" on and afterMarch 26. Subsequentl) it was stipulated that Colby was a "rank-and-filedriver" between March 15 and 25 and eligible to vote in the March 22election The parties agree that Colby served as a relief dispatcher betweenMarch 2 and 14, but they disagree as to his authority during such periodCounsel for the General Counsel contends that Colby acted as a dispatcherbefore March 2. but Respondent maintains that before that date he workedonly as a driver6'The record indicates that there have been some negotiations betweenthe Company and the Union after April.The General Counsel called as witnesses an official of Union Local 87.the president and secretary of Respondent and seven persons who were orhad been employed by Respondent Three of these persons were allegeddiscnminatees who had driven trucks for Respondent. Paul Byrum, one ofthese alleged discriminatees. was the pnncipal witness for the GeneralCounsel, and his testimony provides the basis for much of the backgroundinformationRespondent in its defense recalled the two officers of Respondent andoffered the testimony of a dispatcher, a former office employee, an em-plover who hired one of the alleged discriminatees after he left PTC. andtwo persons concerned with the secunrity of an oil refinery where one of thealleged discriminatees was suspended for a 30-day period.255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor San Pedro, California. Byrum said that a night or solater in Zingo's Bar and Restaurant, located in or nearBakersfield, Dispatcher Al Galbraith told him that he hadheard about the union talk, and that it was known that he.Frank Sanders and Mel Cunha were the ringleaders. DaveSmithson, another dispatcher for Respondent, was also inZingo's that night and told Byrum that "you guys shouldn'tbe talking union." Byrum testified that he had approachedSmithson to den) that he had engaged in union activity.but Smithson told him:...he had already heard about it. He wanted me toknow that we would be in a lot of trouble. This stuffhad happened before, and every driver was sent downthe road. And it would be no different in this case.And he said, "You guys will ruin a good job. They'llpark all the trucks. You'll ruin your job."On the next day in the dispatch office, Dispatcher Gal-braith told Byrum:...cut the union talk. There's already been one manrun off for talking union.Galbraith also told Byrum at that time that Lyddon andVan Horn knew about the union talk and that there wereplans "to make it nice around here" for the drivers.Drivers Frank Sanders and Melvin Cunha also testifiedthat Dispatcher Dave Smithson inquired of them aboutunion talk in late 1976. Sanders refused to discuss the mat-ter, whereupon Smithson indicated to him that unhappydrivers "ought to look elsewhere for a job." Cunha, whohad inquired about the lack of work, was told "they hadheard" of his union activity, even though he would not befired for it.Union activity resumed in mid-January after the Com-pany announced a new wage plan which operated to re-duce the amount of bonus each driver would receive. Onthe next Saturday or Sunday, January 22 or 23, DriversByrum, Frank Sanders, and Melvin Cunha went to theunion office and met with Joseph Foster, president andbusiness agent of Local 87. Authorization cards weresigned. That afternoon the three men called other driversand invited them to attend, with their families, a meetingthat night to discuss "working conditions and the newrules." The meeting was held at a place on Oak Street inBakersfield called "Pizzaville." Byrum led much of the dis-cussion. Twelve or 13 drivers attended, and most of themsigned union authorization cards.A day or so later, Dispatcher Galbraith told Byrum thathe knew about the Pizzaville meeting and that "you guysare in hot water." Galbraith stated again that he knew thatByrum, Sanders, and Cunha were the ringleaders of theunion activity.8Other drivers testified of the Pizzaville meeting and ofbeing questioned about it by Respondent's dispatchers aday or so later. Sanders stated that Galbraith told him thata driver called him about the meeting and that he (Gal-sCunha was told by Dispatcher Smithson that he was considered a ring-leader. Sanders said he heard Galbraith tell Byrum that Byrum, Clampett.and Jim Rollins were ringleaders, but that Byrum asserted that it was hewho was the ringleader.braith) was able to sit across the street from the restaurantand see whose cars were parked nearby. Charles Thomasdenied to Galbraith that he had attended the meeting.Cunha testified that Galbraith told him the next day "thatwe weren't fooling anybody" and would "wind up fired."Clampett testified that Dave Smithson stated the next day"there would be no work until further notice" and thatClampett "ought to know damn good and well what's thematter."Byrum learned about a week later on January 29, aroundmidnight when he saw Galbraith at Zingo's, that he wasgoing to be terminated. Byrum asked for the reason andwas told, "you know why, Paul." 9Byrum went to the dispatch office the next morning, ac-companied by Cunha, and was officially discharged. Hereceived from Galbraith a payroll check and a slip of pa-per, received as General Counsel's Exhibit 4, which is dat-ed September 28, 1976, and bears the caption "Notice ofBonus Reduction." The slip had Byrum's name on it andnoted the following: Failure to haul a load of crude fromKing City to Bakersfield; Quitting without 7 days notice on9/29/76; Rehired 9/29/76; and 100 percent of Bonus (de-duction).'tHe was also given three other papers at the timewhich angered him so much that "the minute I left thetrailer I tore them up." These other papers, Byrum said,made reference to three other incidents: Failure to call infrom Signal Hill; making a call to a hamburger stand; andfailure to call from the Angora Lease. Byrum testified insome detail as to all of these incidents as they were obvi-ously referred to as reasons for his discharge. Only theSignal Lease incident, which occurred only shortly beforeByrum's discharge on January 30, will be discussed here."Byrum testified that he was dispatched to the Signal HillLease by Galbraith on or about January 24. It was a newlease (i.e., a new source of petroleum) to the Company, andByrum was given a map to help him locate the tank there.Byrum reached the area as it was getting dark. He tried tofind it, but was never able to do so. Concluding Galbraithhad given him wrong instructions, Byrum returned to thecompany plant without a load, logging about 12 hours.12The next morning Galbraith asked Byrum in the dis-patch office why he had not brought back a load fromSignal Hill or not called in. Byrum said he explained thathe would not find the Signal Hill Lease tank and had notbeen told to call in. He said he then asked Galbraith wherehe was expected to call him-9 Byrum testified that the conversation continued as follows:I said. "Because I'm a ringleader?"He said. "Yes." And he said, he told me. "If the other guys don't getinto line, the same will happen to them." .. .He said "It's none lf msdoing. The bosses told me to do it. You're a good manDrivers Chuck Thomas and Frank Sanders testified being at Zingos andhearing Galbraith's conversation with Byrum. Their testimony supportsByrum's account.0' Byrum said he received a partial bonus of about $240 around Decem-ber 20, 1976. He said Respondent had deducted $180 for the failure to makea backhaul from King City. Van Horn testified essentially to the same ef-fect.l The other incidents are discussed in fn. 19, infra. I credit Byrum'sversion of all four incidents.12 Byrum had become wary of Galbraith's dispatches due to his drinking.Byrum testified that while looking for the Signal Hill tank he said to himselfat one point: "I've got another dumb-s dispatch."256 PETROLEUM TRANSPORTATION CO."At Zingo's or at your girl friend's?" I said, "Last timeI called you, you told me to do whatever I thoughtbest, and I did it this time."And he said, "Yeah, forget it."Byrum said another driver, Chuck Thomas, was present inthe dispatch office and explained that the map given By-rum was wrong and that he (Thomas) was able to find thetank in the daylight only because of help he had.Byrum said he made two or three more trips beforebeing terminated on January 30. He heard nothing furtherabout the Signal Lease incident until the date of his termi-nation.According to Byrum, Dispatchers Smithson and Gal-braith both indicated that he was being terminated forunion activity and for being the ringleader. Byrum saidthat Smithson communicated such to him by making affir-mative nods to questions asked by Byrum-"Dave's nor-mal gestures." Byrum testified that Smithson also stated atthe time, in Cunha's presence:Paul, my life has been hell since this union stuff. Hesaid my life at home and my life here at the job hasbeen hell. I'm looking for another job myself....And then I told Dave I'd always liked the job there.and he said, "Paul you've been a good employee, youalways were."As indicated in the General Counsel's complaint, Byrumwas returned to duty as a driver for Respondent on Febru-ary 12. This occurred after Byrum spoke to Van Horn andLyddon on February 8. Byrum told Van Horn, and alsoLyddon, who joined the meeting later, that his firing wasunjust.I explained about how Al Galbraith dispatched usfrom Zingo's, dispatched us to leases that weren't eventhere, fictitious leases, wrong directions, opposite di-rections.And we were to call him after office hours and we'dpick him up on the beeper and he was at Zingo's eitherhalf-drunk or fully drunk.Van Horn and Lyddon both denied that Byrum hadbeen fired for union activity. Lyddon told Byrum that hewas fired for "not calling in on that Signal Hill load." Lyd-don and Van Horn promised to investigate Byrum's com-plaint against Galbraith and get back to him. Lyddon didget back to him on February 11 when he told Byrum atanother meeting, with Van Horn and Mullins present, that"most of what you told us ... proved to be true ...andwe are going to reinstate you." 13 Lyddon indicated at thesame time that Galbraith was being terminated. Accordingto Byrum, Lyddon then asked how he felt about the Union.Lyddon also asked if Byrum "could sway any of this uniontalk ...change their minds?" Byrum in response said hewas a member of the Union but could change the minds ofthe drivers "if thev had reason to be changed," i.e., if suchthings as bid trucks and shorter hours were provided. Ac-1 Van Horn testified that Byrum was gisen backpa, for 2 dass "to makeup the two days since he reported the incident. and .the , eek he was. offbefore" would he considered "a leave of absence for not completing thatback-haul."cording to Byrum, Lyddon indicated that he was not con-cerned about the union saying, "there would never be acontract"-but he was about the possibility of any "NLRBaction," which he referred to as being "sticky stuff."Byrum recalled Colby was breaking in as a dispatcher inFebruary after he returned to work. Byrum said Colby hadtold him that "he had full authority" within a week or 10days after his return. On the same day he said Colby alsotold him in front of Dispatcher Smithson that-...You're the new union job steward. We've got anew title for you. I was told to make you happy, takecare of you, run you south. That's your favorite run. isthat right?He said. "I was told not to work you too manyhours, and whatever I do, keep you happy."Again. Colby told Byrum that Van Horn and Lyddonwould never let the drivers go union-"They'll park everydamn truck."Lyddon inquired of Byrum about the morale of the menaround mid-March. Byrum said his response was, "lousy,"and noted that the men wanted bid trucks, cleaner trucks,and better insurance. Lyddon told Byrum in the same con-versation that:Well, just let them know that we're going to do whatwe can, and we expect a "no" vote from [sic] theunion.Lyddon also said that day, according to Byrum, that hewas a good driver and was liked by customers and theother drivers.Colby spoke to Byrum about the Union in the dispatchoffice at least "a half of dozen times," according to Byrum,between the election on March 22 and the time of Byrum'slast discharge on April 21.In the first conversation, Colby said, "You've done itnow. They just spend $10,000 to get a 'no' vote and youguys voted it in. You'll be the first to go down the road.They're mad." Byrum said he overheard another conversa-tion in which Colby told driver Marty Abrahamson that"your union steward ...ruined a good thing for you."Byrum's final dispatch was by Colby on Sunday af-ternoon April 17. Colby telephoned Byrum at his homeand offered him a "Hanford to Glendale" run for the fol-lowing day. which was accepted. According to Byrum, Col-by said there might be a backhaul from Anaheim and thathe was to check his hook before going out at 5:30 a.m. forany further instructions. There were no further instruc-tions, so Byrum drove his load to Glendale and returnedwithout ever calling in.Nothing was said on his return, Byrum said, but on thenext day Colby asked why he had not called in. Byrumstated that he explained that he had not because he had notbeen given instructions to do so. According to Byrum, Col-by indicated in a response that "I thought" I told you tocall in.Colby also testified about this incident and said he toldByrum "at least 3 times" to call from Glendale and that hedid have a backhaul from Anaheim. He also said Byrumhad acknowledged his mistake on his return by saying,"Oh, I should have wrote that down. I forgot it."257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames Nation, an assistant to Colby at the time this oc-curred, supported Colby's version. He said he rememberedByrum's return from Glendale "in the morning" 14 of April19 and that he overheard Colby and Byrum discuss thematter. He said Byrum stated, "Well, I forgot. I guess Ishould have written it down." Nations also testified thatshortly after such conversation Colby told Nations, "Re-member you heard that."Byrum said Lyddon discharged him on April 21 becausehe "didn't call in." Byrum told Lyddon he thought he wasbeing fired for union activity, but Lyddon denied this andreferred to other things in his file, including the King Cityand Signal Hill incidents.'5The DischargesByrum's terminations. Byrum was terminated first onJanuary 30 and again on April 21 following his reinstate-ment on February 12. The evidence of record convinces methat both discharges were for his union activity and weretherefore unlawful. Byrum actively promoted the Union,and such fact was well known to Respondent's officers anddispatchers. The record discloses a strong union animus onthe part of company officials. It is apparent that Respon-dent was prepared to terminate Byrum-and any otherunion activist-if given an apparently legitimate reasontherefor. None occurred as far as Byrum is concerned, al-though Respondent thought an opportunity to terminatehim appeared in late January, just a few days after thePizzaville meeting, and again in April.Respondent asserts that both discharges of Byrum werefor cause. The record does not support Respondent's con-tention with respect to either termination.Galbraith, Respondent's dispatcher agent who terminat-ed him on January 30, expressly told him that he was beingfired for being the ringleader of the union organizing drive.Galbraith told him that the night before in Zingo's Bar inthe presence of Sanders and Thomas and again on the fol-lowing day, the actual day of termination, in theCompany's dispatch office. On the latter, Galbraith statedto Byrum: "I told you to leave the union alone. I told youthis was going to happen." Dispatcher Smithson likewiseindicated to Byrum that union activity was the real reasonfor his discharge. The testimony of Byrum, Sanders, andThomas concerning Galbraith's explanation for the dis-charge was entirely believable. Neither Galbraith norSmithson was called to deny it.'6It is not likely that Gal-braith and Smithson would have taken it upon themselvesto disclose such a reason for Byrum's discharge withouthaving a basis for it.Van Horn testified that Byrum was discharged becauseof his failure to make a backhaul from the Signal Hill14 Nations later said he did not know what time the conversation oc-curred."i Byrum did say that Lyddon referred to the dissension that had oc-curred "since all this union talk." Byrum also said Lyddon told him that"we keep everything in files that you do" and mentioned a failure of B) rumto get "a light weight ticket." Byrum said he knew nothing about the latterincident.16 Smithson was still employed by the Company at the time of the hear-ing.Lease, but I do not find his testimony convincing.l7VanHorn made no inquiry of Byrum about the Signal Hill inci-dent and was ready to accept Galbraith's word that Byrumwas at fault for failing to make the backhaul. It is obviousthat Galbraith, who had a history of drinking too muchand giving wrong instructions, was responsible for the factthat Byrum drove back empty from Signal Hill as he hadgiven Byrum the wrong map.'8 Van Horn and Lyddon un-doubtedly realized their termination of Byrum on January30 was open to question after hearing and checking onByrum's complaint and thus decided to reinstate him.'9Moreover, with Byrum back on the payroll it appeared thatthere was a chance that Byrum might persuade other driv-ers to lose their enthusiasm for a union.207 Byrum said Lyddon also told him during the meeting he had with himand Van Horn on February 8 that he had been fired for not calling in on theSinal Hill load.8 As noted earlier, Driver Thomas testified that he had been given thewrong map before by Galbraith. Drivers Clampett and Sanders indicatedthat they had received confusing and incorrect dispatches from Galbraith.Van Horn and Lvddon also knew that Galbraith had had a drinking prob-lem. Van Horn admitted that Dispatchers Smithson and Mullins had toldhim that Galbraith was frequently seen in Zingo's Bar.1 As noted earlier, at the time of his January 30 discharge, Byrum wasgiven papers indicating four separate incidents were involved in his dis-charge. None of them motivated his termination, and all four were thereforepretextual. The Signal Hill incident was the most recent one. The King Cityincident involved Byrum's failure to bring back a load from King City aftera trip to the Bay area in September 1976 and consequent loss of part of hisyearly bonus. His conduct was entirely proper, even though he later offeredto make up for not bringing a load back. The Company had failed to givehim a computer card for one of the stops that day (Avon), and he returnedwithout a load late at night after being gone nearly 20 hours--contrary tothe driving rules as understood by drivers and dispatchers alike ( 12 consecu-tive hours driving, 15 hours total in I workday). Byrum, Cunha, Clampett.and Sanders all testified that it was necessary to make false entries in theirlong sheets on long hauls so as to make it appear they were driving "legalhours."I'he Angora Lease and "hamburger stand" incidents were not pursued byRespondent at the hearing and could have only been pretextual anyway.The Angora Lease dispatch occurred on January 21 and was made to By-rum by Galbraith. Byrum was to make certain deliveries but, in any event,hase two loaded trucks. his and another one being driven by another driver,Chuck TIhomas, back "in here by 7, loaded, no matter what." Byrum couldnot pick up a load at the Angora Lease because it was "fogged in" and hecould not find it, but he helped the other dnver and had both trucks loadedand back in the yard as instructed. When advised of the situation, includingthe fact that the trucks were loaded and in the yard on time, DispatcherGalbraith responded: "Good, that's all that matters. I'll take care of theAngora later."The hamburger stand incident seems petty and, in any event, afforded nobasis for discharge. The incident occurred on or about January 24 as Byrumwas about ready to leave the company yard. Galbraith overheard anotherdriver, Max Mcintosh, call Byrum on his CB radio and ask that he stop ata nearby stand so they could talk. Galbraith took Byrum's microphone andtold Mcintosh there would be no stopping. Galbraith asked Byrum then tomake note of "anything out of the ordinary" that he saw any driver do.Obviously no fault could be imputed to Byrum as he did not stop at thestand.0 B)rum said Lyddon asked him to "sway" the men away from theUnion at the time of his reinstatement. Lyddon testified that Byrum volun-teered to help persuade drivers to vote against the Union. Van Horn statedthat Byrum offered to improve communication between the Company andthe drivers. There was thus a sharper conflict of testimony on this pointbetween Lyddon and Byrum. but it is not a crucial issue. In any event, I findByrum's account the most credible one. Van Horn agreed that at the time ofByrum's reinstatement Lyddon had told Byrum that it was best for a "littlecompany not to have a union contract." Clampett testified that after theelection Dispatcher Colby had told him:The only reason that the) hired Mr. Byrum back was that he guaran-teed Mr. Van Horn and Mr. Lyddon that he would work solely against258 PETROLEUM TRANSPORTATION CO.Byrum was again fired on April 21, supposedly for fail-ing to call in from Glendale about a backhaul that couldhave been made from Anaheim on April 18. Again,Byrum's version-that his instructions did not require himto call in-is more credible than the dispatcher's.Colby's testimony was equivocal. He claimed that he"believed" and at the same time "knew" that there wouldbe a backhaul from Anaheim on the Sunday afternoon(April 17) he called Byrum to tell him of the Hanford toGlendale run for the following day. Byrum stated that Col-by was uncertain on Sunday if there would be a backhaulwhen Colby called and ultimately told him to disregard thebackhaul unless written instructions were left for him inthe dispatch office. No written instructions were left at thedispatch office. Colby claimed that Byrum admitted hismistake on his return to the yard on the day of the run,April 18, by saying that he "forgot it." James Nations, aformer employee, supported Colby's testimony, althoughhe obviously was confused in thinking that Byrum had re-turned to the yard sometime that morning.2' Byrum statedthat he returned to the yard in the late afternoon of April18 and nothing was said to him about failing to call in byany of the dispatchers present, Smithson, Mullins, and Col-by. According to Byrum, Colby did raise the questionabout his failure to call in from Glendale the next morning.Colby at that time said he "thought" he had told Byrum tocall in and later acknowledged that on Sunday, the day ofthe dispatch, he "drank too much beer" and did not getdown to the dispatch office. Byrum did acknowledge thathe indicated to Mullins or Colby that he may have "fouledup" by not calling in from Glendale-even though he didnot consider himself at fault. Byrum said he was anxious toplease company officials, especially Dispatcher ThurmanMullins who was understanding about confusing dis-patches. Said Byrum:And due to be (sic) reinstated, I was willing to showfault of mine on anything that could make them hap-py. I didn't want to seem like I was completely right. Ididn't really foul up. I was not told to call in, but Irealized I should, being as I was dealing with Colby.22One of Lyddon's parting comments to Byrum when heterminated him on April 21 clearly indicated that unionactivity was a definite factor involved in the discharge. Asreported by Byrum, Lyddon stated:"Well, looking at your record here, as a matter of fact,since all this union talk," he said, "there's been noth-ing but dissension here and trouble. We've had noth-ing but trouble. I just don't think we need your type ofperson in our employ."the election and stop it, and against the union movement, and he didnot do this, which is obvious.The Company feels that he screwed them. They will never help an-other driver, and they will never take another driver into their confi-dence again.21 Nations is a friend of Van Horn's daughter and lived in the Van Hornhome while he worked for the Company.22 It was this conversation, which did occur in the morning but the dayfollowing Byrum's Hanford to Glendale run, that Nations apparently over-heard.Clampett's discharge. Reginald Clampett said he drovefor Respondent from August 12, 1974. until he was termi-nated on or about April 6. He said he was the Company'snumber two driver in seniority when he left.23Respondent contends it did not discriminatorily dis-charge Clampett as he voluntarily left employment with theCompany to take a driver's position with Frank Echenique,a hauler of livestock. There is evidence which indicates thatClampett quit the Company, but I am persuaded that Lyd-don did discharge him on April 7 in the discriminatorymanner as Clampett testified.Clampett's employment with PTC came to an end fol-lowing his delivery of a mixed load of gasoline to a Texacostation in Buttonwillow. California, on April 4. Clampetthad discovered that unleaded gasoline had blended withthe premium gasoline in his truck soon after he arrived atthe station and had begun unloading it. He discharged theblended gasoline in the station's premium tank in accordwith the Company's standing instructions. Clampettthought there was an equipment failure which caused themixing and promptly advised Dispatcher Colby and JohnLyddon of that fact.Clampett testified that he had been dispatched to theButtonwillow station in a truck (I and IA) different fromthe one that he usually drove (15 and 15A). Clampett stat-ed that he "told Mr. Colby that gasoline has a tendency tomix the way the truck is designed." Colby said he did notrecall any details of the April 4 dispatch. Colby was surethat there was "no problem with the truck," although heacknowledged that Clampett did report to him that thetruck "wasn't manifolded right." According to Colby,Clampett "complained about every truck he ever drove."Clampett testified that on the day following his run toButtonwillow he saw his regular truck being driven by an-other. He said Colby told him on that date that there wasno work for him "until further notice" and that "it mightbe a good idea" to have his charts and timecards turned in"if they wished to terminate" him. Clampett met andtalked with Lyddon on two occasions on April 7. Clampettgave this account of the two meetings:Well, I said, "It looks to me like the companydoesn't trust me. They have some reason for believingthat what I did I did on purpose."And he said, "I am not qualified to make a state-ment on that at this time. Please come back at 3 p.m.and we will discuss it."That is the contents of the conversation.Well, there was one other thing. I got a little hot-headed and I told him, I said, "Do you wish me to quitnow, turn in my Motorola cards and leave?"He said, "No, I do not. I wish you to come back at3."That's the contents of the conversation.Q. Now, when did the second conversation takeplace?A. At 3 p.m.Q. And where was that?23 Driver Sanders testified that of the 16 drivers who were employed atPTC at the time of the election in March only he and one other driver werestill with the Company259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. In Mr. Lyddon's office.Q. Was there anyone else there besides you and he?A. No, there was not.Q. What was said in this conversation?A. When I came in Mr. Lyddon greeted me quitecordially, and I asked him what type of decision hehad made, and he said: "Well, we have thought abouta great deal of the problems we have had since theunion movement. You and I have both spoke of thesabotage problems that we had."And I agreed we had spoke of such.And he said, "I feel at this time that it would bemuch better for you and for us to eliminate one of ourbiggest problems here at this company."I asked him what that problem was.He said, "You." And he promptly had my checktotally completed. He handed it to me, wished mewell, told me that any time I needed a recommenda-tion to have the people call Mr. Lyddon at his office.preferably to call him and no one else.And I asked him as I left, I said "Does this completethe roster list with its two sets of X's?"And he just smiled, said goodbye, and I left.24Such testimony of Clampett, insofar as it relates to thesecond meeting, conflicts with Lyddon's, but I findClampett's version under the circumstances more credi-ble.25Lyddon denied telling Clampett that he was going tofire him in either conversation. He said he had orderedtests on a sample of the blended gasoline (to determinewhether there was a driver error or equipment failure) butdid not yet know of the results. According to Lyddon, thetest results became academic after the second meeting withClampett. Quoting Lyddon:He told me that he'd decided to quit: that therewouldn't be a future for him with Petroleum Trans-portation.I'm not sure whether in the morning meeting or theafternoon meeting, but he talked about his income inthe prior year, that he'd made $28,000. He talkedabout the payment on his home, which was $457.00 amonth. And he felt that one of two things would hap-pen: that there would be a strike and he wouldn'tmake money during the strike, or there would be aunion and if there were time and a half provisions hewouldn't work as many hours and make as muchmoney.The testimony of Colby and Echenique do not detractfrom Clampett's credibility. Clampett acknowledged that24 Clampeit testified ihat ('olby showed him a roster of drivers (neot Iheone for March which wals identified by Colby) a couple of limes vwhlleemployed by the Company Acc.ording to Clampett. Colby told him Ihatone set of X's by drivers' names indicated the drivers who had attended thePizzasille meeting and would eventually he terminated2 The circumstances point to a readiness on the part of Respondent Itterminate him and any other union advocate. Clampett was known as oneof the ringleaders of Ihe union drive and was so identified by Galbraith atZingo's Balr on the night Of January 29 C(olby greeted Clampett as a "unilnrepresentative" and told him after the election that he was a "short-term"employee. Clampelt had told I, ddon that he had signed a union card. andLyddon had expressed to, him hi. opposition to the Union.he did tell Colby and Smithson on the day of his termina-tion that he had another job, but he denied saying to eitherthat he had quit his job at PTC. The fact that Clampett hadbeen in contact with Echenique about a job several daysbefore is consistent with his testimony that he "could smelltermination." He wanted "to have another job ready tostep into" in the event that he was terminated. The job hewent to paid him $500 or $600 less a month and requiredhim to pay his living expenses while driving across thecountry. "A man would not be smart to throw that kind ofa job away," he said.Respondent refers to two other incidents involvingClampett as suggesting why he should have felt "insecurein his job position with the Company" and thus explain hisstate of mind at the time of his departure from PTC. Oneof the incidents occurred just a few days earlier, either latein March or early April, and involved the "over-delivery"of unleaded gasoline, rather than a split load of premiumand no-lead as ordered, to a Major Bros. station in Kettle-man City. The other incident occurred in 1976 and in-volved Clampett's draining of gasoline residue left in histank truck at his home. Van Horn and Lyddon spoke toClampett about the latter incident, and Clampett agreednot to make the mistake again. Clampett was not ques-tioned about the Kettleman City episode. Colby and VanHorn referred to the incident, but only Colby claimed anyfirst-hand knowledge of it. Colby could recall little about itother than the fact that Major Bros. had called about hav-ing a spillover of premium and no no-lead and that he hadtraced it to Clampett. Colby said Van Horn had told himto straighten it out and that Van Horn "don't let littlethings like that worry him to death." In any event, Respon-dent does not contend Clampett was fired over either inci-dent on the basis that he left the Company voluntarily.Cunha's discharge. No doubt Respondent was anxious toterminate Cunha, another "ringleader" for the Union, justas it had Byrum and Clampett. The General Counsel didnot establish, however, that Cunha was in fact dismissedfor any reason other than the suspension he received forfailing to stop at a stop sign at the Lion Oil Refinery, alsoknown as Tosco, on June 14. Thus, paragraph 14 and somuch of paragraph 15 and other portions of the complaintas they relate to the discharge of Cunha will be dismissed.Cunha, who had driven for Respondent since October1975, was dispatched on June 14 to pick up two loads ofgasoline at Tosco. He arrived for his first load sometime inthe late morning at the main gate of the refinery wherethere is a railroad track, a flashing light and a stop sign. Hesaid he "stopped momentarily," put the truck in low gearand "proceeded maybe two to five miles an hour across thetracks." A guard on duty at the gate, Henry Rodriquez,approached Cunha, charged him with running the stop signand asked for his name. Cunha told Rodriquez that he didstop and refused to give his name. Cunha admitted tellingthe guard something like "you're not a cop just becauseyou have a uniform." According to Cunha, the guard "act-ed kind of hostile" and then ordered him out of the truck,whereupon Cunha stated to Rodriquez that "he was look-ing for an ass-kicking."Rodriquez testified that Cunha did not stop at the stopsign, and that he did not order him out of the truck. Ac-260 PETROLEUM TRANSPORTATION CO.cording to Rodriquez, Cunha got out of the truck andcame after him uttering obscenities. The guard reported theincident to his supervisors Chuck Cunningham and DonElissague. Elissague, the official in charge of safety at Tos-co, called Respondent's office and presumably obtainedCunha's full name from Dispatcher Colby.26When Cunha returned to Tosco in the afternoon for hissecond load Elissague approached him and told him thathe was banned from the refinery for a period of 30 daysand that he should contact his dispatcher. Elissague saidCunha indicated at the time that other drivers made "roll-ing stops" (pointing to one doing so at the time as theytalked) and that Rodriguez had been belligerent, a notionthat he obviously rejected out of hand."Shortly after returning to the dispatch office Colby ad-vised Cunha that Van Horn had fired him "as of now."Later in the afternoon, however, Colby told Cunha that a"hearing" would be held about the incident at the LionRefinery. The so-called hearing held on June 16 servedlittle purpose other than to offer Elissague an opportunityto again explain his safety policies and state that the 30-daysuspension of Cunha would not be lifted. He also calledattention to the fact that there was a record of a previousviolation by Cunha for failing to stop at the stop sign in theprevious February.The meeting was attended by Cunha and DispatchersMullins and Colby. Cunha said he tried to explain his posi-tion with respect to the incident but "nobody would listento me." Elissague stated, according to Cunha, that "what-ever that guard says was law, because that's the way it hadto be." Admittedly neither of respondent's dispatchersmade any effort to change Elissague's mind about the sus-pension.Cunha's termination followed immediately after themeeting at Tosco. Colby told him "he was sorry that thingshad to be this way, but he wasn't the boss ...." From therecord it is apparent that Cunha's termination was an ac-complished fact before the hearing.Cunha's treatment at the hands of Lion Oil representa-tives struck me as not entirely fair. T he guard's account ofthe incident, according to Elissague, was not open to chal-lenge. The meeting with Elissague was in no sense a hear-ing, for Cunha's continued suspension was a foregone con-clusion. On the other hand, Cunha's conduct was subjectto criticism. Tosco's conduct is not in question here. And itis essential that safety procedures be enforced in an areawhere petroleum products are loaded. It is also apparentfrom his own testimony that Cunha was belligerent withRodriguez. What is important here is that "Respondent'sreaction to the situation" (quoting front the GeneralCounsel's brief) was entirely reasonable under the circum-stances.2" Van Horn pointed out that he was concerned not2 ('Colb) testified that he had given Cunha's name to R-odrieueL over thephone. Rodriguez stated that he made no call to Respondent's office liesaid Cunningham "went up to) the loading rack aind obhtained the name'Mel' "7 Elissague considered Rodriguez "ver) dedicated." ( unha testified thatat the time of the incident Elissague said Rodriguez "reported a lot of driv-ers for running that stop sign."28 There is nothing in the record to suggest that (Cunha's suspensin hbvTosco resulted from ans collusion on the part of ans official of Respondent.only about the fact that Cunha could not be dispatched toenter the Lion Oil facility but also that he "was greatlyconcerned about his attitude in the presence of a customeror a supplier." Respondent had dismissed other drivers forsuspensions at refineries so Cunha's discharge is consistentwith action taken in similar situations. I am unable to con-clude that Cunha's union activity played any part in Re-spondent's decision to terminate him. 98(a)(1) Statements of Respondent's AgentsParagraph 11 of the General Counsel's consolidatedamended complaint alleges Respondent committed 29 sep-arate violations through statements made to employees bysix of its agents. The General Counsel concedes in his briefthat one of the allegations, set forth in paragraph I I(i), wasnot sustained.Drivers Byrum, Cunha, and Thomas testified that withina day or so after the Pizzaville :neeting that DispatcherGalbraith indicated to each of them that their union activi-ties were known to the Company. Byrum stated that Gal-braith told him, "You are in trouble, the union will nevergo," and "They'll park the trucks." Cunha testified thatGalbraith said, "we weren't fooling anybody," and theunion drivers would end up being fired. Thomas deniedknowing about the Pizzaville meeting which promptedGalbraith to respond: "Well, they must not trust you if youwere not there." Such testimony, which was credible andnever contradicted, supports the allegations of subpara-graphs (a), (c), and (d).Galbraith indicated to Byrum about midnight of Janu-ary 29 that the "bosses" were terminating him because ofthe union activity, and that others would go too "if theydon't get into line." Two other drivers, Sanders andThomas, were also at Zingo's that night and also recalledthat Galbraith identified Byrum as one of the union ring-leaders. Byrum stated that on the next day, when he wasofficially discharged, Galbraith made similar statements-that he was being terminated for being a union ringleader,that "the union would never work" and that other driverswould be "run off" if thev did not leave the Union alone.Dispatcher Dave Smithson. who was present in the dis-patch office at the time. also indicated to Byrum that hewas being discharged for union activity, stating that "theunion is not the way to do it." Cunha was also in the dis-patch office on January 30 and heard some of the conver-sations concerning Byrum's termination. Cunha indicatedthat the dispatchers made it clear that Byrum was beingterminated for union activity, although other reasons werebeing assigned for the discharge. Cunha recalled Smithsonsaying at the time: ..."Van Horn is not going union.He's going to shut the whole situation down, the wholeoperation." Clampett testified that Smithson told him thatStan Horn and L.yddon "would either park the trucks orI do not consider it significant that Van Horn initiall) thought ('anha'ssuspension ;ias Indefinite He testified that it made no difference that the'uspensirn was onli for 30 dais ;Is he wais ver) much concerned with thetemperament of the ('ompan 'sdriers This is is also adequate answer to the,General Counsel's contention thmu Cunha could have been dispatched tofacilities otlher thi San (Oil for the period of the 30-das suspension261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsell them and go to Mexico and sit for a year and comeback under another name."Such uncontradicted testimony of Byrum, Sanders,Thomas, Clampett, and Cunha supports the allegationscontained in subparagraphs (e), (f), and (g) of paragraph 11involving statements of Galbraith and paragraph I I(h) in-volving statements of Smithson.As indicated above, the General Counsel concedes thatparagraph 1 l(i) was not sustained. The statements attribut-ed to Smithson in subparagraphs (j) and (p) of paragraphII also were not established. Sanders did testify, as theGeneral Counsel states in his brief, that the drivers were"messing up a good job," but this did not amount to athreat of termination as subparagraphs (j) and (p) assert.Subparagraphs (bb) and (cc) of paragraph 11 were sus-tained by the credible testimony of former PTC mechanicSumner. He stated that he heard Smithson tell Van Hornthat Byrum, who had been recently fired by PTC, had se-cured a job at Hy Cox. Van Horn thereupon tried to callsomeone at Hy Cox to "put in a good word" for Byrumwith his new employer. Sumner said Smithson then wenton to explain that "Byrum won't be able to find a jobanywhere in Bakersfield after this." 30Byrum, Clampett, and Sumner testified credibly to state-ments made by John Lyddon and sustained subparagraphs(b), (q), (s), (y),31(z), and (aa).Byrum stated that at the time of his reinstatement inFebruary Lyddon asked what he thought of the Union.After Byrum replied that he had signed a union card, Lyd-don told him the Union would "never go." Lyddon alsostated at the time there would never be a contract. Lyddonexpressed concern about possible "NLRB action," how-ever, and asked Byrum if he could help "sway" the uniontalk of the drivers and "change their minds." Lyddon had asimilar conversation with Byrum later on a Saturday a fewdays before the election. At that time Lyddon inquired."What can we actually do to make the drivers happy?" Healso asked about the men's morale at the time, to whichByrum responded "lousy." Lyddon at that time told By-rum: ..."Well, just let them know that we're going to dowhat we can, and we expect a "no" vote from the Union."Lyddon was equivocal and vague about what he hadsaid about the Union to employees. He did concede, how-ever, that he did tell Byrum and two other drivers that "aunion would be bad for the company" and that he hopedthat they would vote against the Union. Van Horn alsotestified, after being shown his affidavit, that Lyddon hadtold Byrum that "he felt it was best for a little company notto have a union contract."Clampett testified that Lyddon inquired of him beforethe election in the presence of Dispatcher Mullins if therewere "some unhappy boys in the crew" and whether theyhad decided to "install the union." According to Clampett.Lyddon also stated at that time that he felt that "the union'0 Sumner testified that V\an Horn was unable to get through to Hy Cox atthe time and indicated on the phone that he would call back at anothertime. The record does not show whether Van Horn ever got in touch withH¥ Cox, hut Byrum testified that he "just made four trips" for Hy Cox.It wvas not established that Lyddon asked an employee "what the UTiotnwould ask for in negotiations," but the general allegation was supported bhthe record.would not work" and inquired how many had signed cards.After the election Clampett said Lyddon asked how themen felt about a contract and how "we can defeat thisproposal?" Lyddon stated at that time there would be nocontract, adding that "it would be a bloody fight."Sumner recalled that he was present when Colby, VanHorn, and Lyddon discussed who had signed union cards.He recalled that Lyddon at the time said there would be"no union at PTC" and that the Company would "firetheir ass" in the event "the drivers didn't want to go alongwith their program."Paragraph I I(m) alleges that Dispatcher Thurman Mul-lins told an employee that Respondent knew who theunion activists were and that they would terminate them.This allegation was supported by the testimony of formerPTC mechanic Guy Sumner. He heard a conversation be-tween Colby and Mullins in early February. Colby identi-fied Byrum, Cunha, and Sanders as the union ringleadersand commented that "there's ways to get rid of these peo-ple." Mullins agreed with Colby and said: "Yes, the firstmistake they make out they'll go."Glen Colby routinely engaged Respondent's employeesin conversations about the Union both before and after theunion election on March 22. Subparagraphs (k), (1), (n), (o),(r), (t), (u), (v), (w), and (x) of paragraph II allege thatstatements made by him involved 10 separate 8(a)(1) viola-tions. All of these allegations were established except forsubparagraph (n)3?2Byrum recalled that Colby made antiunion statements tohim soon after his reinstatement in February when he wasacting as relief dispatcher for Thurman Mullins. Accordingto Byrum, Colby stated to him that he (Colby) had the "fullauthority" to dispatch like any other dispatcher. Dispatch-er Mullins was present at the time and confirmed Colby'sauthority saying, "Do as he tells you." Colby referred toByrum at the time as a "ringleader" or as the "union stew-ard" and stated that it was "crazy" to think about a union.He told Byrum that the Union would "never go" with "thebosses" at PTC. Colby went on to say at the time that"they know" that Byrum, Cunha, and Sanders were ring-leaders and would be first to be let go.According to Byrum, Colby uttered numerous antiunionstatements in "several" conversations after the electionwhen he was working as full-time dispatcher. Byrum testi-fied in detail about one in particular. Quoting from part ofhis testimony:He said, "All I can tell you now is enjoy your shorttime here. You won't be here long. I've been here forfive years. I know Jim Van Horn; I know John Lyd-don. There won't be a contract. They'll shut the placedown. They'll move the trucks. They'll sell them,whatever they have to do, but they will not sign acontract." ...He mentioned to me that it was myfault, I was the ringleader. He said, "You'll be the firstone to go down the road." He said, "So will your bud-dies."A few days later Byrum walked into the dispatch officeand heard Colby tell Abrahamson that Byrum, the "unionX Colby was asked on cross-examination if he talked to employees aboutthile tlnion in March or April, Colby grudgingly conceded, "I guess I did."262 PETROLEUM TRANSPORTATION CO.steward ...ruined a good thing for you"; also, "They'llpark the trucks," and "they'll move them."Clampett testified that sometime shortly before the elec-tion that Colby showed him a driver list and told him thatthe red X's next to the names of certain drivers indicatedwhom the Company believed to have attended the Pizza-ville union meeting and whom it intended to terminate be-fore the election. Clampett said he asked Colby about theroster sheet after the Union won the election, and Colbyresponded that the drivers favoring the Union would stillbe "going ...down the road." 33 Colby also indicated toClampett at the time that Byrum had been reinstated onlybecause he had agreed to work against the Union. Clam-pett was not sure of the dates of these conversations, butthe record indicates that Colby was acting as a dispatcherfor Respondent on all of these occasions.34Marty Abrahamson, a former PTC driver, testified thatColby told him just before the election and at a time whenColby was working as a dispatcher that voting for theUnion would be "ruining the best job in town" and thatVan Horn "would close down the doors" before signing acontract with the Union. Abrahamson testified that Colbymade statements to the same effect after the election.3Thecredible testimony of these driver witnesses supported theallegations contained in subparagraphs (k), (1), (o), (r), (t),(u), (w), and (x). It was not established that Colby told anemployee that Respondent knew who had signed unionauthorization cards. Subparagraph (n) will be dismissed.3A comment about Colby's authority to speak for theCompany before March 26 is in order here. The partiesstipulated that Colby was a permanent dispatcher and su-pervisor within the meaning of Section 2( 1) of the Act onand after that date. Respondent maintains that Colby hadno supervisory authority prior to that time, even though headmittedly served as relief dispatcher a short time earlier.But the question of whether statements made by Colbywere attributable to Respondent does not depend onwhether he was a supervisor as defined in the Act. I findthat all of the above statements of Colby which the Gener-al Counsel's witnesses testified to were attributable to theCompany whether he was working as a supervisory enm-ployee or not. The record indicates that his statements ac-curately expressed company policy during the relevant pe-riod of time before and after the election. The employeewitnesses perceived that he spoke for management of PTC.Under applicable labor law precedents, if not under theaccepted rules of agency, it is clear that Colby spoke tosuch witnesses as an agent of Respondent and his conductmust therefore be attributed to it. See International Associa-tion of Machinists, Tool and Die Makers Lodge No. 35, etc.v. N.L.R. B., 311 U.S. 72 (1940); also Aircraft Plating Com-~3 Colby later denied that he ever showed Clampett a sheet with marksindicating who were "union sympathizers or people that 'ould be dis-charged." I credit Clampett's testimony over Colby's.34 It will he noted that the complaint alleges that all of the statementsoccurred "on or about" a certain date.3s Abrahamson indicated there were numerous conversations with Colbybefore and after the election. It "stuck out in mm mind," he said, that Colbywould often speak of "how stupid the drivers were for voting for the union,"1 Colby did not threaten employees with "worse Jobs'" as such but thegeneral allegalonti of subparagraph (u) was supported.pan.y. Inc., 213 NLRB 664 (1974) and cases cited therein."37Respondent characterizes the challenged statements ofits various agents as "isolated, sporadic instances of possiblecoercive language" and argues that there were "repeatedinstances of drivers inducing supervisors to engage in con-versations about the union activity by initiating the conver-sation and asking questions about the Company's atti-tude." The record refutes both assertions. The languageemployed by all of its agents, Galbraith, Smithson, Colby,Lyddon, Mullins, and Van Horn involved clear threats orwere otherwise coercive to its employees because of theirunion sympathies. It is clear that Respondent's representa-tives showed no hesitancy about initiating a conversationabout union activity.Finally. Respondent points to a letter notice of "neutral-ity and repudiation" issued by President Van Horn in Feb-ruary at the time of Byrum's reinstatement as proof that"actions on the part of Mr. Galbraith or alleged actions onthe part of other management personnel past, present, orfuture were cleared up." I am also unable to agree with thiscontention. It is apparent that PTC employees at that pointhad heard so many threats about the loss of their jobs dueto union activity that Van Horn considered it wise to makean effort to disclaim responsibility for the many antiunionstatements.The Failure To Bargain ChargesAdmittedly the Union was certified, following the elec-tion on March 22, as the exclusive bargaining agent of Re-spondent's truckdrivers and mechanics on or about March30. Union Official Joseph Foster contacted PTC PresidentVan Horn on or about April 6 and "requested a meetingfor the negotiations at that time." Van Horn stated that hewas unable to meet "at that time" because his partner wasout of town. At a subsequent time, Foster did meet with arepresentative of Respondent but not until after he learnedon or about April 21 that the Company had issued a set ofwritten work rules for its drivers.President Van Horn said that he and Secretary Lyddonhad agreed on the set of work rules and issued them on orabout April 21. He conceded that he did not inform theUnion before it issued the rules.Initially Van Horn indicated that work rules had beenissued at one time previously, but he ultimately concededthat there were only prior oral policies. He also acknowl-edged that some of such oral policies had not been en-forced by the Company. Also, it is clear from his testimonythat the written rules cover new subjects, or at leastchanged prior oral policies in effect.38? G.4F Corporulon v. N.L.RB 524 F.2d 492 (C.A. 5. 1975). cited byRespondent, is inapposite. The court in that case simply held that the "lmit-ed service" of Wlnifred Reed, a rank-and-file employee, as a temporaryforeman did not disqualify him from voting in an election. The case did notinvolve the issue of whether a statement by Reed could be properly attnribut-ed to his employer. Nor does the case at bar present any issue concerningthe denial of any of Colby 's rights under the Act.S3 B'an Horn finally agreed that Rule 7 (tach chart procedures), based ona prior oral policy, had not always been enforced. Rule I I (meal stops).based on an oral policy. had been flagrantly violated Rule 20 (spacing ofcompany vehicles) and Rule 21 (rest and food stops),. both based on oralpolicies, had been increasingly violated Rule 46 (C.B. radios) is a new ruleContinued263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, I reject the assertions in Respondent's brief that"the written rules were nothing new" and made "no changein working conditions." Respondent states that the Unionhas discussed the written work rules and have waived anyobjections they may have to them. This was certainly nottrue as of April 21 when they were issued, however, as theGeneral Counsel's complaint alleges. According to the rec-ord, the work rules have remained in effect. Driver Sandersand Union Official Foster both testified that they had notbeen informed that the rules have been suspended.It is clear, therefore, that Respondent unilaterally issuedand applied new terms and conditions of employment con-trary to Section 8(a)(5) and (1) of the Act. See for exampleN.L.R.B. v. Benne Katz. etc., d/b'h/a Williamsburg SteelProducts Co., 369 U.S. 736 (1962).39CON CLU SIONS OF LAWUpon the basis of the foregoing, and the whole record, Ifind:1. Petroleum Transportation Co. is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. General Teamsters and Food Processing, Local 87,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor organi-zation within the meaning of Section 2(5) of the Act.3. A unit appropriate for the purposes of collective bar-gaining is: Included: All truckdrivers and mechanics em-ployed by the Employer at its facility located at 3910 Gil-more Street, Bakersfield, California; Excluded:Dispatchers, office clerical employees, guards and super-visors as defined in the Act.4. By failing and refusing to bargain on and after April6, 1977, with the above-named Union as the representativeof the employees in the above-described bargaining unit.Respondent has engaged in and is engaging in an unfairlabor practice in violation of Section 8(a)(5) and (I) of theAct.5. By issuing written work rules on or about April 21,1977, containing new terms and conditions of employmentwithout consulting with the Union as the exclusive collec-tive-bargaining representative of the unit employees and byapplying such rules to the unit employees Respondent vio-lated Section 8(a)(5) and (1) of the Act.6. Respondent discharged Paul E. Byrum and ReginaldS. Clampett because of their union activities.7. By discriminatorily discharging Paul E. Byrum andReginald Clampett, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.8. Respondent deprived employees of their statutoryrights in violation of Section 8(a)(1) of the Act by interro-changing the prior oral policy. Rule 54 (discharge for specific offenses;warnings) is a nec rule with prior terminations and disciplinary meiasuresbeing discretionary with management.W3 In Andeiron Pllumbing & Healing (Companyv 203 NLRB 18 (1973L. theBoard held the employer violated Sec 8(a)(l) by posting work rules on thedat of ihe election. The Administrative Law Judge had dismissed an adldl-tional 8(a)(51 charge because the) were taken down before taking effect. andno exception Iot such action wis takengating employees with respect to union sympathies and ac-tivities; by informing employees that it knew of union ac-tivities and who the union activists were; by threatening toclose down its operation rather than go union or sign acontract; by threatening employees with termination forengaging in union activities; by requesting employees towork against the Union; by informing an employee thatanother employee had been reinstated to work against theUnion; and by threatening to boycott a former employeeand known union supporter.9. The aforesaid labor practices affect commerce withinthe meaning of the Act.10. Respondent did not engage in other conduct viola-tive of the Act as alleged.REMEDYIn order to effectuate the policies of the Act, I shall rec-ommend that Respondent be ordered to cease and desistfrom the unfair labor practices found above and from anyother invasion of its employees' rights under Section 7 ofthe Act; to take certain affirmative action, including rein-statement of Paul E. Byrum and Reginald S. Clampett totheir former positions or. if such positions no longer exist,to substantially equivalent positions without loss of senior-ity and other rights and privileges, as well as the paymentof backpay for earnings lost by them as a result of thedischarges. Backpay shall be computed with interest asprescribed in F. W. Woolworth C'ompany, 90 NLRB 289(1950), Isis Plumbing & Heating Co., 138 NLRB 716 (1962),and Florida Steel Corporation, 231 NLRB 651 (1977).Upon the basis of the above findings of fact, conclusionsof law, and the entire record, I hereby issue the followingrecommended:ORDER 40The Respondent, Petroleum T ransportation Co., Bakers-field, California, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Discouraging membership in General Teamsters andFood Processing, Local 87, International Brotherhood ofTeamsters, Chauffeurs. Warehousemen and Helpers ofAmerica, or any other labor organization, by dischargingemployees, or in any other manner discriminating againstany employee in regard to hire, tenure, or any other termor condition of employment.(b) Interrogating employees concerning their unionsympathies and activities.(c) Informing employees that it knows of union activi-ties.(d) Informing employees that it knows who union activ-ists are.(e) Informing employees that an employee has been re-4' In Ihe escit no exceptrion are filed as provided bh Sec 102 46 of theRules and Regulations of the National l abor Relations Board. the findings.conclusions. and recommended Order herein shall. as prosided in Sec112 48 of the Rules and Regulations. he adopted by the Board and becomeits findings, conclusions, ant Order, and all objections thereto Thall bedeccined malied ai for .ll purposs.264 PETROLEUM TRANSPORTATION CO.instated to work against the Union.(f) Requesting employees to work against the above-named Union or any other labor organization.(g) Threatening to close down rather than sign a unioncontract.(h) Threatening employees with the loss of their jobs be-cause of union activities.(i) Threatening to boycott a former employee andknown union supporter.0() Unilaterally, without prior consultation or bargainingwith the above-named Union, issuing and applying newwork rules.(k) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with the above-named Union as the exclusivecollective-bargaining representative of its employees in thefollowing appropriate unit: Included: All truckdrivers andmechanics employed by the Employer at its facility locatedat 3910 Gilmore Street, Bakersfield, California; Excluded:Dispatchers, office clerical employees, guards and super-visors as defined in the Act.(I) In any other manner interfering with, restraining orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer to Paul E. Byrum and Reginald S. Clampettimmediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent jobs,without prejudice to their seniority and other rights andprivileges, and make them whole in the manner prescribedin the remedy section of this Decision.(b) Upon request, bargain collectively with the above-named Union as the exclusive collective-bargaining repre-sentative of employees in the aforesaid appropriate unitfound above with respect to rates of pay, wages, hours, andother terms and conditions of employment, and embody ina signed agreement any understanding reached.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Post at its Bakersfield, California, place of businesscopies of the attached notice marked "Appendix." 41 Cop-ies of the notice on forms provided by the Regional Direc-tor of Region 31 of the Board, after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that the notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.4 In the event that this Order Is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the U nited States Court of Appeals Enforcing an Order of theNational abhor Relation, Board "265